Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/21 and 2/16/22 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Hesong Cao on 7/14/2022.

The application has been amended as follows: 


1. (Currently Amended) An electric blower comprising: 
a rotor assembly comprising a bearing having two ends, a moving impeller and a magnetic ring, wherein the magnetic ring and the moving impeller are installed at the two ends of the bearing respectively; and
a housing defining a bearing chamber, wherein a diameter of the magnetic ring is smaller than a diameter of the bearing chamber such that the magnetic ring is configured to pass through the bearing chamber, wherein the moving impeller and the magnetic ring are respectively located at two ends of the bearing chamber respectively,
wherein:
the housing comprises an injection molding housing, 
the bearing chamber is provided with a bearing positioning hole, 
an inner wall of the bearing positioning hole is provided with a glue-containing groove, and
after the bearing is installed in the bearing chamber, a transitional fit is provided between the bearing and the bearing positioning hole.

3. (Cancelled)

4. (Currently Amended) The electric blower according to claim 1, wherein:



the bearing comprises a bearing sleeve [[is]] installed in the bearing chamber,
a transitional fit is provided between the bearing sleeve and the positioning hole, and
the bearing is installed in the bearing sleeve.

Allowable Subject Matter
Claims 1, 2, and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference JP 2015232276 A teaches
 ‘276 A teaches:
The rotor core 32 including the bearing assembly 33 and the impeller 34 and the rotor core 32 (magnetic ring) respectively attached to both ends of the bearing assembly 33, and the housing 20 including the bearing cover 22 ; and the rotor core has a diameter smaller than the minimum inner diameter of the bearing cover 22, and the rotor core 32 is When the impeller 34 and the rotor core 32 are provided at both ends of the bearing cover 22.  paragraphs [0010] - [0030], [Fig. 1] to [6])

But fails to teach:
wherein:
the housing comprises an injection molding housing, 
the bearing chamber is provided with a bearing positioning hole, 
an inner wall of the bearing positioning hole is provided with a glue-containing groove, and
after the bearing is installed in the bearing chamber, a transitional fit is provided between the bearing and the bearing positioning hole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745